
	
		III
		111th CONGRESS
		2d Session
		S. RES. 635
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mr. Menendez (for
			 himself, Mr. Cornyn,
			 Mr. Lautenberg, Mr. Udall of New Mexico, Mrs. Murray, Mrs.
			 Hutchison, Mr. Bingaman,
			 Mr. Udall of Colorado,
			 Mrs. Boxer, Mrs. Feinstein, Mr.
			 Ensign, and Mr. Warner)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the week beginning September
		  19, 2010, as National Hispanic-Serving Institutions
		  Week.
	
	
		Whereas Hispanic-serving institutions play an important
			 role in educating many underprivileged students and helping those students
			 attain their full potential through higher education;
		Whereas Hispanic-serving institutions are degree-granting
			 institutions that have a full-time equivalent undergraduate enrollment of at
			 least 25 percent Hispanic students;
		Whereas, as of the date of approval of this resolution,
			 there are approximately 268 Hispanic-serving institutions in the United
			 States;
		Whereas Hispanic-serving institutions are actively
			 involved in stabilizing and improving the communities in which the
			 Hispanic-serving institutions are located;
		Whereas more than 48 percent of Hispanic students in the
			 United States attend Hispanic-serving institutions;
		Whereas celebrating the vast contributions of
			 Hispanic-serving institutions to the United States strengthens the culture of
			 the United States;
		Whereas the achievements and goals of Hispanic-serving
			 institutions are deserving of national recognition; and
		Whereas the week beginning September 19, 2010, would be an
			 appropriate week for national recognition of Hispanic-serving institutions:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 achievements and goals of Hispanic-serving institutions across the United
			 States;
			(2)designates the
			 week beginning September 19, 2010, as National Hispanic-Serving
			 Institutions Week; and
			(3)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 Hispanic-serving institutions.
			
